11th Court of Appeals
Eastland, Texas
Opinion
 
Tony Maldonado, Sr.
            Appellant
Vs.                  No. 11-04-00092-CR – Appeal from Midland County
State of Texas
            Appellee
 
            Tony Maldonado, Sr. has filed in this court a motion to dismiss his appeal.  Appellant states
in his motion that he is knowingly withdrawing his notice of appeal and that he no longer wishes to
pursue this appeal.  The motion is signed by both appellant and his attorney.
            The motion is granted, and the appeal is dismissed.
 
                                                                                                PER CURIAM
 
April 15, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.